Citation Nr: 0943872	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-37 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for vitamin B-12 
deficiency, to include as secondary to service-connected 
residuals of a gunshot wound to the left flank.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The Veteran's claim of entitlement to service connection for 
vitamin B-12 deficiency, to include as secondary to service-
connected residuals of a gunshot wound to the left flank was 
received by the RO in January 2005 and denied in the April 
2005 rating decision.  The Veteran disagreed with that 
decision and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in December 2006.

The Board notes that, during the pendency of the issue 
currently on appeal, the Veteran filed a claim for service 
connection for posttraumatic stress disorder (PTSD).  In a 
June 2006 rating decision, the RO granted service connection 
for PTSD and assigned a noncompensable (zero percent) 
disability rating.  The Veteran disagreed with the assigned 
disability rating in July 2006.  In a November 2006 statement 
of the case (SOC) and congruent Decision Review Officer (DRO) 
decision, the Veteran's disability rating for his service 
connected PTSD was increased to 10 percent.  However, he did 
not perfect his appeal by filing a VA Form 9 or similar 
document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


(CONTINUED ON NEXT PAGE)

FINDING OF FACT

B-12 deficiency constitutes a laboratory finding and is not a 
disease or disability under VA law and regulations.


CONCLUSION OF LAW

Service connection and payment of disability compensation for 
a B-12 deficiency is precluded by law. 38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that his vitamin B-12 
deficiency is related to his service-connected residuals of a 
gunshot wound to the left flank.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.  

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).

In the present case, the issue on appeal arises from a claim 
for service connection for a B-12 deficiency.  The Board 
notes that the Veteran's claim was received in January 2005.  
In February 2005, prior to its adjudication of this claim, 
the RO provided notice to the Veteran regarding the VA's duty 
to notify and to assist.  Specifically, the VCAA 
notification:  (1) informed the Veteran about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the Veteran about the information and 
evidence that VA will seek to provide; and (3) informed the 
Veteran about the information and evidence that the Veteran 
is expected to provide.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the February 2005 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, the Veteran was 
provided proper Dingess notice in a letter from the RO dated 
March 20, 2006.  

With respect to the duty to assist, the Board notes that the 
Veteran has not undergone a VA examination in conjunction 
with his claim for service connection.  However, as discussed 
below, the issue has been denied as a matter of law.  
Therefore, a VA examination is not warranted for this issue.

Further, the Veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


(CONTINUED ON NEXT PAGE)

Pertinent law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In the present case, the Veteran's service treatment records 
indicate that he sustained a gunshot wound to the lower left 
abdomen while on active duty in July 1969.  An August 1969 
service treatment record indicates that the gunshot wound 
resulted in a laceration of the small bowel which was 
repaired.  The Veteran's service treatment records, to 
include his January 1970 separation examination report, are 
devoid of any mention of complaints of or treatment for a 
vitamin B-12 deficiency.  Further, a April 1970 VA 
examination report conducted in conjunction with the 
Veteran's original claim for service connection for residuals 
of a gunshot wound to the left flank does not note a vitamin 
B-12 deficiency, and states that the Veteran presented with a 
"totally asymptomatic gastrointestinal tract."  See the 
April 1970 VA examination report.  

The Veteran's VA outpatient treatment records from the VA 
Medical Center (VAMC) in Kansas City, Missouri dated March 
2006 to March 2007 and a June 2006 VA examination report in 
conjunction with the Veteran's claim for PTSD note that the 
Veteran presently has a vitamin B-12 deficiency, and he has 
been prescribed vitamin B-12 injections and folic acid oral 
medication.  See e.g., an April 2006 VA treatment record and 
the June 2006 VA examination report.  

As to the Veteran's compensation claim, the threshold 
question to be answered in this case is whether or not the 
Veteran has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done 
so, his appeal must be denied.  As explained below, the Board 
finds that he has not submitted such a claim.

Dietary vitamin B-12 deficiency usually results from 
inadequate absorption, but deficiency can develop in vegans 
who do not take vitamin supplements.  Deficiency causes 
megaloblastic anemia, damage to the white matter of the 
spinal cord and brain, and peripheral neuropathy.  See The 
Merck Manual of Diagnosis and Therapy, Section 7, Chapter 79 
(18th Ed. 2006).

However, B-12 deficiency is a laboratory finding and not a 
disability for which VA compensation benefits are payable.  
The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

There is no evidence of record to suggest that the Veteran's 
B-12 deficiency, in and of itself, causes any impairment of 
earning capacity.  While low B-12 levels may be evidence of 
an underlying disability or may later cause disability, 
service connection may not be granted for a laboratory 
finding.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of a 
present disability there can be no valid claim."  See 
Brammer, supra; see also See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

Accordingly, because B-12 deficiency does not constitute a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for a B-
12 deficiency on either a direct or secondary basis, and the 
appeal must be denied.

When, as here, the law is dispositive of the claim, it must 
be denied because of lack of entitlement under the law.  See 
Sabonis, supra.  The Veteran does not have a disability for 
which compensation can be afforded.  

In passing, the Board notes the assertion of the Veteran's 
representative that a December 2006 VA outpatient treatment 
record reflects that a VA medical professional opined that 
the Veteran's current B-12 deficiency was related to his in-
service gunshot wound.  Specifically, the VA medical 
professional stated that the Veteran "had extensive surgery 
during the Vietnam war and had [a gunshot wound] and they had 
to do a bowel anastomosis and it is possible that [the 
Veteran] developed a B-12 [deficiency secondary] to that, 
[secondary] to lack of absorption of intrinsic factor in the 
terminal bowel."  See a December 2006 VA outpatient 
treatment record.  However, since the Veteran does not have a 
disability for which compensation can be afforded, such 
evidence of a medical nexus is irrelevant and the Veteran's 
claim must be denied as a matter of law.  


ORDER

Entitlement to service connection for vitamin B-12 
deficiency, to include as secondary to service-connected 
residuals of a gunshot wound to the left flank.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


